Title: From Thomas Jefferson to the Commissioners of the Treasury, 26 January 1786
From: Jefferson, Thomas
To: Commissioners of the Treasury



Gentlemen
Paris Jan. 26. 1786.

I have been duly honoured by the receipt of your letter of Dec. 6. and am to thank you for the communications it contained on the state of our funds and expectations here. Your idea that these communications from time to time may be useful to the U.S. is certainly just; as I am frequently obliged to explain our prospects of paying interest &c. which I should better do with fuller information. If you would be so good as to instruct Mr. Grand always to furnish me with a duplicate of those cash accounts which he furnishes to you from time to time, and if you would be so good as to direct your secretary to send me copies of such letters as you transmit to Mr. Grand advising him of the remittances he may expect from time to time, I should thereby be always possessed of the sum of money on hand here, and the probable expectations of supply. Dr. Franklin, during his residence here having been authorized to borrow large sums of money, the disposal of that money seemed naturally to rest with him. It was Mr. Grand’s practice therefore never to pay money but on his warrant. On his departure, Mr. Grand sent all money  draughts to me to authorize their paiment. I informed him that this was in no wise within my province, that I was unqualified to direct him in it, and that were I to presume to meddle it would be no additional sanction to him. He refused however to pay a shilling without my order. I have been obliged therefore to a nugatory interference, merely to prevent the affairs of the U.S. from standing still. I need not represent to you the impropriety of my continuing to direct Mr. Grand longer than till we can receive your orders, the mischeif which might ensue from the incertainty in which this would place you as to the extent to which you might venture to draw on your funds here, and the little necessity there is for my interference. Whenever you order a sum of money into Mr. Grand’s hands nothing will be more natural than your instructing him how to apply it, so as that he shall observe your instructions alone. Among these you would doubtless judge it necessary to give him one standing instruction to answer my draughts for such sums as my office authorizes me to call for. These would be salary, couriers, postage and such other articles as circumstances will call for which cannot be previously defined. These will never be so considerable as to endanger the honour of your draughts; I shall certainly exercise in them the greatest caution, and stand responsible to Congress.
Mr. Grand conceives that he has suffered in your opinion by an application of 200 livres during the last year differently from what the office of finance had instructed him. This was a consequence of his being thought subject to direction here, and it is but justice to relieve him from blame on that account and to shew that it ought to fall, if any where, on Dr. Franklin, Mr. Adams, and myself. The case was thus. The monies here were exhausted, Mr. Grand was in advance about 50. livres, and the diplomatic establishments in France, Spain and Holland subsisting on his bounties, which they were subject to see stopped every moment, and feared a protest on every bill. Other current expences too were depending on advances from him, and tho’ these were small in their amount, they sometimes involved great consequences. In this situation he received 400. livres to be paid to this government for one year’s interest. We thought the honour of the U.S. would suffer less by suspending half the paiment to this government, replacing Mr. Grand’s advances, and providing a fund for current expences. We advised him so to do. I still think it was for the best, and I beleive my collegues have continued to see the   matter in the same point of view. We may have been biassed by feelings excited by our own distressing situation. But certainly as to Mr. Grand, no blame belongs to him. We explained this matter in a letter to Congress at the time, and justice requires this explanation to you, as I conjecture that the former one has not come to your knolege.
The 200M livres retained as before mentioned have been applied to the purposes described, to the paiment of a year’s interest to the French officers (which is about 42,000₶) and other current expences as doubtless Mr. Grand has explained to you. About a week ago there remained in his hands but about 12,000₶. In this situation the demands of the French officers for a second year’s interest were presented. But Mr. Grand observed there was neither money nor orders for them. The paiment of these gentlemen the last year had the happiest effect imaginable. It procured so many advocates for the credit and honor of the U.S. who were heard in all companies. It corrected the idea that we were unwilling to pay our debts. I fear that our present failure towards them will give birth to new imputations and a relapse of credit. Under this fear I write to Mr. Adams to know whether he can have this money supplied from the funds in Holland, tho’ I have little hope from that quarter, because he had before informed me those funds would be exhausted by the spring of the present year, and I doubt too whether he would venture to order these paiments without authority from you. I have thought it my duty to state these matters to you.
I have had the honor of inclosing to Mr. Jay Commodore Jones’s receipts for 181,039₶-1s-10d prize money, which (after deducting his own proportion) he is to remit to you, for the officers and souldiers who were under his command. I take the liberty of suggesting whether the expence and risk of double remittances might not be saved by ordering it into the hands of Mr. Grand immediately for the purposes of the treasury in Europe, while you could make provision at home for the officers and souldiers, whose demands will come in so slowly as to leave you the use of a great proportion of this money for a considerable time, and some of it forever. We could then immediately quiet the French officers. I have the honour to be with the most perfect respect & esteem Gentlemen your most obedient & most humble servant,

Th: Jefferson

